Citation Nr: 0927652	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-19 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increase in the ratings for lumbar spine 
disability, currently assigned "staged" ratings of 10 
percent prior to December 16, 2005, and 20 percent from that 
date.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1950 to October 1953.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2005 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) which implemented 
the Board's November 2005 grant of service connection and 
assigned a 10 percent rating, effective September 5, 2002.  A 
December 2005 rating decision increased the rating to 20 
percent, effective December 16, 2005.  In his June 2006 
Substantive Appeal, the Veteran requested a Travel Board 
hearing; he failed to report for such hearing scheduled in 
April 2009.  In December 2005, the Veteran underwent surgery 
for his lumbar spine disability; a February 2008 rating 
decision assigned a temporary total (100%) convalescent 
rating for the lumbar spine disability, effective from 
December 21, 2005 through March 31, 2006 (and continued the 
20 percent rating, effective April 1, 2006).  The rating for 
the lumbar spine disability during the period when it was 
rated totally disabling is not in dispute, and is not at 
issue herein.  The issue has been characterized to reflect 
that "staged" ratings are assigned, and that all "stages" 
are for consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on her part is required.


REMAND

Review of the record shows the Veteran received VA treatment 
for his lumbar spine disability from Tyler, Texas CBOC.  A 
November 2002 MRI indicates that the Veteran was previously 
seen for an examination in October 2002.  As VA treatment 
records are constructively of record, and may be pertinent to 
the Veteran's claim (as to the severity of his disability 
during the appeal period), they must be secured.  
[The Board notes that the criteria for rating disabilities of 
the spine were revised during the appeal period, effective 
September 23, 2002 (specifically for disc disease) and 
September 26, 2003, respectively.  Consequently, the criteria 
in effect prior to September 23, 2002, those effective 
September 23, 2002, and those in effect from September 26, 
2003 must be considered.]  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should ask the Veteran to 
identify all providers of treatment or 
evaluation he received for his lumbar 
spine disability from September 2002 to 
December 16, 2005 and since April 1, 2006, 
records of which are not already 
associated with the claims file, as well 
as releases for records of any private 
treatment or evaluation.  The RO should 
obtain copies of complete clinical records 
from all sources identified, specifically 
including any records of evaluation at 
Tyler, Texas CBOC in October 2002.  If any 
records sought are unavailable, the 
Veteran and his representative should be 
so notified.  

2.  The RO should arrange for any further 
development suggested by the results of 
that sought above, then readjudicate the 
claim.  If the benefit sought is not 
granted to the Veteran's satisfaction, the 
RO should issue an appropriate 
supplemental statement of the case and 
afford the him and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

